Citation Nr: 0520992	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for chronic obstructive pulmonary 
disease (COPD) and pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from January 1977 until 
April 1977.  From October 1985 until December 1989 the 
veteran had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the Missouri 
National Guard.  

In January 1991, the RO received the veteran's claim of 
entitlement to service connection for a pulmonary disability 
to include COPD and pneumonia.  The February 1991 rating 
decision denied the veteran's claim.  The veteran did not 
perfect an appeal as to the RO's February 1991 decision.  

In July 1997, the RO received the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection of a pulmonary disability to include COPD and 
pneumonia.  The March 1998 rating decision denied the 
veteran's claim.  The veteran disagreed with the March 1998 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 1998.

This matter was previously before the Board in November 1999.  
At that time it was remanded for further development.  The 
matter was then returned to the Board.  In April 2003, the 
Board undertook additional evidentiary development under a 
recently-enacted regulation, 38 C.F.R. § 19.9(a)(2)(ii) 
(2002).  Pursuant to such development, additional requests 
were made for the veteran's Missouri National Guard records.  
Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

To complete the request for the veteran's Missouri National 
Guard records, the case was remanded to the VA Appeals 
Management Center (AMC) by the Board in November 2003.  In 
May 2005, the AMC issued a Supplemental Statement of the Case 
which continued to deny the veteran's claim.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  An unappealed February 1991 RO rating decision denied 
entitlement to service connection for pneumonia and COPD.  

2.   Evidence received subsequent to the February 1991 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1. The February 1991 RO rating decision denying the claim on 
the basis of the absence of showing of in-service incurrence 
of disease or injury is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2. New and material evidence has not been received as to in-
service incurrence of disease or injury, and the claim for 
service connection for a pulmonary disability to include COPD 
and pneumonia may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for COPD or pneumonia.  In essence, he contends 
that pneumonia was incurred during a period of National Guard 
ACDUTRA and that this caused or aggravated his pulmonary 
condition, currently diagnosed as COPD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
Quartuccio applies to case, such as this, in which 
Reopening of a previously denied claim is requested.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the January 
2003 SSOC and the May 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2005 which was specifically intended to address the 
requirements of the VCAA.  The March 2005 letter from the RO 
explained in detail the evidence needed to substantiate his 
claims, specifically that new and material evidence was 
required.  For evidence to be new it must be "submitted to 
VA for the first time." For evidence to be material it 
"must pertain to the reason your claim was previously 
denied."  Moreover, the letter also advised the veteran of 
the evidence already of record.  Thus, this letter, along 
with the January 2003 SSOC and the May 2005 SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2005 letter, the veteran was informed that "VA is 
responsible for getting...relevant records from any Federal 
agency."  The letter further advised that VA would make 
"reasonable efforts to get ...relevant records not held by a 
Federal agency." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2005 letter that VA 
"will make reasonable efforts to help you get evidence 
necessary to support your claim."  The veteran was advised 
that he would need to give VA "enough information about 
these records so that we can request them from the agency or 
person who has them."  The veteran was further advised that 
"It is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original 
letter.].  

The March 2005 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete.  [See the March 2005 letter, pages 1, 4, 
5.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2005 letter advised the 
veteran that "If there is any other information or evidence 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed the he could submit or identify evidence other than 
what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2005 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the AOJ in May 2005, prior to the 
expiration of the one-year period following the March 2005 
VCAA notice, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  Although the veteran's claim was 
first adjudicated in March 1998, prior to the enactment of 
the VCAA, the claim was subsequently readjudicated in May 
2005, after the veteran had received VCAA notice.  Thus any 
concerns expressed in Pelegrini have been rectified.  See 
Mayfield v. Nicholson, 19 Vet.App. __, __, No. 02-1077, slip 
op. at 28-29 (Apr. 14, 2005), [notice provided after initial 
RO decision can essentially cure the error in the timing of 
notice].

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim, which evidence the VA would obtain for him and which 
evidence he was expected to provide.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003). 



Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active 
military service is defined, in part, as active duty and any 
period of active duty for training (ACDUTRA). See 38 U.S.C.A. 
§ 101(24) (West 2002); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

Inactive duty for training, means duty (other than full-time 
duty) prescribed for Reserves by the Secretary concerned 
under section 206 of Title 37 or any other provision of law; 
or special additional duties authorized for Reserves by an 
authority designated by the Secretary concerned and performed 
by them on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  In the case of a member of the Army 
or Air National Guard of any state, such term means duty 
(other than full-time duty) under sections 316, 502, 503, 
504, or 505 of Title 32. 38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(c) (2004).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)]. The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in July 1997, it will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001).  
The applicable law will be explained in the paragraph 
immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a pulmonary disorder to 
include COPD and pneumonia.  Essentially, he contends that he 
first felt the effects of COPD and pneumonia during a period 
of ACDUTRA in 1989 in Indiana.  He further contends that he 
did not receive treatment for these diseases during ACDUTRA 
but about one month after his return home.  See the veteran's 
Notice of Disagreement, dated May 1998.

As was noted in the Introduction, the veteran's initial claim 
of entitlement was denied in a February 1991 RO rating 
decision.  He was informed of that decision, and of his 
appeal rights, by letter from the RO dated February 28, 1991.  
He did not appeal.  The unappealed February 1991 RO decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103.  As explained above, the veteran's claim 
for service connection for a pulmonary disability may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  

At the time of the February 1991 denial it had been 
established that the veteran had been diagnosed with COPD.  
Hickson element (1), a current disability, had been shown by 
the various medical treatment records then associated with 
the claims folder.   Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after February 1991) evidence relates to the 
matter of whether the veteran's pulmonary condition was 
incurred during a period of military service as that term is 
defined in 38 U.S.C. § 101 and/or whether his pulmonary 
condition is related to such service.  

The additionally received evidence includes recent VA 
treatment records and the veteran's contentions that his 
pulmonary disability is related to his military service.  

While new, the VA treatment records are not material, since 
they pertain only to the existence  of a pulmonary 
disability, not its cause.  The existence of COPD had been 
established at the time of the February 1991 RO decision and 
is not in dispute.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  

The veteran has continued to contend that his current 
disability is related to his military service.  These 
contentions are essentially reiterative of similar 
contentions which he made in 1991 and therefore are not new.  
Specifically, the veteran contends that he was diagnosed with 
COPD in June 1989 and that he was discharged from the 
Reserves in December 1989.  Both the June 1989 diagnosis and 
the December 1989 discharge were of record at the time of the 
February 1991 denial; this information is not new.   

The veteran's lay assertions that he suffered from pneumonia 
or COPD during ACDUTRA cannot be considered new as they are 
essentially duplicative of his similar statements which he 
made in connection with his January 1991 claim.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) 
[statements which are essentially a repetition of contentions 
made previously are not new evidence].

Further, lay statements as to medical matters such as the 
date of onset of a disease are not competent and cannot be 
considered new and material as to the question of the 
incurrence of disease in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992). [a lay person without medical 
training is not competent to comment on medical matters].  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.

The veteran has not provided verification that he was on 
ACDUTRA at the time the COPD was diagnosed.  To date, the 
veteran has identified the period as only from October 4, 
1985 through December 11, 1989.  See his January 2002 
statement in support of claim.  However, those are the dates 
of his total Missouri National Guard service and not 
reflective of specific periods of ACDUTRA.  Nonetheless, as 
was alluded to in the Introduction, efforts were made by VA 
to verify the veteran's periods of ACDUTRA and also to obtain 
copies of his medical records from the Missouri National 
Guard.  Despite the absence of specific date information from 
the veteran and despite a lack of a specific description of 
where any periods of ACDUTRA took place, the RO contacted the 
service department and made several written requests via 
letters dated April 2003 and January 2004 to obtain the 
veteran's National Guard letters from the Adjunct General of 
the Missouri Army National Guard.  In a January 2004 letter 
from the National Guard, VA was advised that there were no 
records available for the veteran.  

In short, no new evidence has been generated.  Accordingly, 
there is no new or material evidence concerning any in-
service incurrence of disease.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has not submitted new and material evidence which is 
sufficient to reopen his claim of entitlement to service 
connection for a pulmonary disability to include COPD and 
pneumonia.  The claim is not reopened.  The benefit sought on 
appeal remains denied.  






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection of COPD and pneumonia.  The benefit sought 
on appeal is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


